Citation Nr: 1635627	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-47 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the service-connected lumbar fusion, initially evaluated as 20 percent disabling prior to July 14, 2010, then rated as 100 percent disabling from July 14, 2010 to October 31, 2010, 20 percent disabling from November 1, 2010, to August 28, 2012, and 40 percent disabling thereafter.
 
2.  Entitlement to an initial compensable evaluation for the service-connected atonic neurogenic bladder prior to August 28, 2012.

3.  Entitlement to a rating in excess of 30 percent for the service-connected atonic neurogenic bladder after August 28, 2012.
 
4.  Entitlement to an increased evaluation for the service-connected cervical myalgia, initially evaluated as 10 percent disabling prior to August 28, 2012, and rated as 20 percent disabling thereafter.
 
5.  Entitlement to an initial compensable rating for bilateral restless leg syndrome.

6.  Entitlement to an initial compensable evaluation, prior to August 28, 2012, for the service-connected radiculopathy of the left lower extremity.

7.  Entitlement to a rating in excess of 10 percent after August 28, 2012, for the  service-connected radiculopathy of the left lower extremity.
 
8.  Entitlement to an evaluation in excess of 10 percent disabling for the service-connected instability, right knee.
 
9.  Entitlement to an evaluation in excess of 10 percent disabling for the service-connected patellofemoral pain syndrome, right knee.
 
10.  Entitlement to an evaluation in excess of 10 percent disabling for the service-connected instability, left knee. 
 
11.  Entitlement to an evaluation in excess of 10 percent disabling for the service-connected patellofemoral pain syndrome, left knee. 
 
12.  Entitlement to an initial compensable evaluation for the service-connected erectile dysfunction. 
 
13.  Entitlement to an evaluation in excess of 30 percent disabling for the service-connected major depressive disorder.
 
14.  Entitlement to a compensable evaluation for service-connected gastroesophageal reflux disease (GERD).
 
15.  Entitlement to a compensable evaluation for service-connected benign prostatic hypertrophy and prostatitis.
 
16.  Entitlement to service connection for a disability manifested by chest pain, to include costochondritis.

17.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a bilateral shoulder condition.

18.  Entitlement to service connection for a bilateral shoulder condition, to include as secondary to cervical myalgia.

19.  Entitlement to service connection for insomnia, not including any sleep disturbance associated with the service-connected major depressive disorder.
 

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to January 1987 and from September 1991 to May 2008, with additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Due to the complex nature of the procedural history in this case, the Board has included a separate section in the Reasons and Bases section, below, to explain how these claims have come within the Board's jurisdiction.

The Veteran provided hearing testimony before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is within the record before the Board, which includes electronic files within Virtual VA and the Veterans Benefits Management System.  

The Veteran was previously represented by the Texas Veterans Commission, but in August 2015, he revoked that representation.  He has since proceeded without representation.

The issues of entitlement to an increased evaluation for the service-connected lumbar fusion, cervical myalgia, bilateral restless leg syndrome, right and left knee patellofemoral pain syndrome and instability, and major depressive disorder, and entitlement to service connection for a bilateral shoulder condition, chest pain, and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 9, 2010, the Veteran's atonic neurogenic bladder was not manifested by symptoms of voiding dysfunction requiring the use of absorbent material or including continual urine leakage, or manifested by urinary frequency, or manifested by obstructive voiding with marked obstructive symptomatology or the need for catheterization.

2.  From January 9, 2010, the Veteran's atonic neurogenic bladder was manifested by urinary retention requiring the use of daily intermittent catheterization.  

3.  In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at the Travel Board hearing that he is satisfied with the 30 percent rating assigned for his atonic neurogenic bladder after August 28, 2012, and no longer wishes to appeal that aspect of the rating.
 
4.  Prior to August 8, 2012, the Veteran's left lower extremity radiculopathy was manifested consistently by pain and numbness radiating from his low back to his left great toe.
 
5.  In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at the Travel Board hearing that he is satisfied with the 10 percent rating assigned for his radiculopathy of the left lower extremity after August 28, 2012, and no longer wishes to appeal that aspect of the rating.

6.  Penile deformity has not been present at any time during the pendency of the claim.

7.  Prior to March 5, 2010, the Veteran's GERD was manifested by reflux two to three times a week managed by over the counter medication, but no other symptoms.

8.  From March 5, 2010, the Veteran's GERD was manifested by regular, although not persistent, pyrosis and regurgitation, with report of dysphagia, but not by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

9.  The evidence of record establishes that the Veteran's service-connected benign prostatic hypertrophy and prostatitis are manifested by voiding dysfunction, which is already compensated for within the rating for atonic neurogenic bladder.

10.  A September 2010 rating decision denied the Veteran's claim for service connection for a bilateral shoulder condition; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

11.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the bilateral shoulder condition claim.


 
CONCLUSIONS OF LAW

1.  The criteria are met for a 30 percent rating, and no higher, for atonic neurogenic bladder, effective January 9, 2010, and no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115(a), (b), Diagnostic Code 7542 (2015).

2.  The criteria are met for withdrawal of the appeal for entitlement to a rating in excess of 30 percent for service-connected atonic neurogenic bladder after August 28, 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria are met for a 10 percent rating for radiculopathy of the left lower extremity effective June 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a , Diagnostic Code 8599-8520 (2015).

4.  The criteria are met for withdrawal of the appeal for entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity after August 28, 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for an initial compensable evaluation for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31 , 4.115b, Diagnostic Code 7522 (2015).
 
6.  The criteria are met for a 10 percent rating, and no higher, for GERD, effective March 5, 2010, and no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

7.  The criteria for a compensable rating for benign prostatic hypertrophy and prostatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.14, 4.115(a), Diagnostic Code 7527 (2015).
 
8.  New and material evidence was received to reopen the claim of entitlement to service connection for a bilateral shoulder condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

The Veteran initially filed a VA Form 21-526 claim in July 2008, shortly following his May 2008 discharge from active service.  A March 2009 rating decision addressed nineteen claims raised.  The initial claim also included a shoulder disability claim, which was not decided until September 2010. 

Following the March 2009 rating decision, the Veteran's representative submitted a notice of disagreement (NOD) in January 2010 as to the initial ratings assigned for lumbar fusion, prostatitis, bladder dysfunction, and "bilateral shoulder condition."  Again, at this time the RO had not yet considered whether service connection was warranted for a bilateral shoulder condition.  In March 2010, the Veteran submitted an additional NOD with regard to the initial ratings assigned for left and right knees, major depressive disorder with insomnia, myofascial pain dysfunction with myalgia headaches and bruxism, GERD, bilateral restless leg syndrome, as well as with the denial of service connection for chest pain (costochondritis).  The Veteran also noted in March 2010 that his claims for service connection for "myalgia pain in muscles" and chronic neck and shoulder pain were not considered in the rating decision being appealed.  The Veteran however was service connected for cervical myalgia associated with myofascial pain dysfunction syndrome by way of the March 2009 rating decision on appeal.  Thus, the RO construed this statement as a NOD with the initial rating assigned.  In later notes, the RO confirmed that it deemed March 5, 2010, (the date of the Veteran's communication with the RO) as the date of claim for the left and right knee, depressive disorder, GERD, and prostatitis claims.

In April 2010, the Veteran submitted a written statement limiting his disagreement to the initial ratings assigned for lumbar fusion, cervical myalgia, bladder dysfunction, and bilateral restless leg syndrome, and service connection for costochondritis.  The Veteran again stated his disagreement with the denial of service connection for a bilateral shoulder disability, which had not yet been denied by the RO.  The RO issued a statement of the case (SOC) in September 2010 as to the rating issues and as to service connection for costochondritis.  The Veteran filed a VA Form 9 (substantive appeal) in November 2010 to perfect these claims.

Also with respect to the March 2009 rating decision, the Veteran's March 2010 statement specifically disagreed with the denial of service connection for insomnia, which was treated in the rating decision as part of the Veteran's major depressive disorder.  An SOC has not been issued to address this issue; therefore, the Board has taken jurisdiction of it (as indicated in the case caption, above) for the limited purpose of remanding it to the AOJ to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

A September 2010 rating decision increased the Veteran's lumbar fusion initial rating to 20 percent, and also awarded a temporary total evaluation based upon surgical treatment of the lumbar spine disability, effective July 14, 2010, through November 1, 2010.  The increase prior to July 14, 2010, does not represent the maximum rating available for the lumbar spine condition, so the Veteran's initial rating claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The period of time between July 14, 2010, and November 1, 2010, conversely, indeed represent a total grant of benefits and this period of time is no longer for appellate review.  The September 2010 rating decision also denied service connection for a bilateral shoulder disability.  The Veteran did not file a notice of disagreement as to the denial of service connection for a shoulder disability .

In May 2013, the RO issued a rating decision awarding a separate 10 percent rating for right knee instability and a separate 10 percent rating for left knee instability.  Service connection was also awarded for erectile dysfunction as secondary to the service-connected bladder dysfunction; a noncompensable rating was assigned, along with special monthly compensation under 38 U.S.C.A. § 1114(k) on account of the loss of use of a creative organ.  The evaluation of the service connected major depressive disorder was increased to 30 percent effective March 5, 2010.  The rating decision also continued the ratings for the right and left knee patellofemoral pain syndrome, GERD, and the prostate disorder.  The accompanying letter, dated in June 2013, also included a denial of service connection for a bilateral shoulder disorder on the basis that no new and material evidence was received.

In June 2013, the RO issued another rating decision increasing the Veteran's lumbar fusion rating to 40 percent, effective August 28, 2012.  Bladder dysfunction was recharacterized as atonic neurogenic bladder and a 30 percent rating was assigned, effective August 28, 2012.  Cervical myalgia was increased to 20 percent, effective August 28, 2012, and the formerly singly rated bilateral restless leg syndrome was recharacterized as restless leg syndrome, right, noncompensably rated, and radiculopathy, left lower extremity, which was awarded a 10 percent rating, effective August 28, 2012.  The Veteran then filed an NOD on a VA Form 21-0958 disagreeing with the ratings assigned in June 2013, which the RO also construed as disagreement with the denial of service connection for a bilateral shoulder condition.

With regard to the 10 percent rating assigned for radiculopathy of the left lower extremity associated with the service-connected lumbar spine disability, the Board observes that at the time of the June 2013 award, the RO recharacterized the service connected bilateral restless leg syndrome.  The RO deemed right lower extremity restless leg syndrome a unilateral disability, and characterized the left lower extremity as radiculopathy, noting it was previously characterized as restless leg syndrome.  Restless leg syndrome is rated under the rating criteria that considers convulsive tics, while radiculopathy is rated under rating criteria considering the numbness and radiating pain.  These, therefore, are undoubtedly separate disabilities.  The left lower radiculopathy is a separate manifestation of the service-connected lumbar spine disability and the bilateral restless leg syndrome is a separate independent disorder.  Thus, the Board has recharacterized these claims as one for an initial compensable rating for bilateral restless leg syndrome and a separate appeal of the rating assigned for left lower leg radiculopathy associated with the lumbar spine disability.

An October 2014 SSOC addressed the evaluations assigned to the lumbar fusion, neurogenic bladder, cervical myalgia, left lower extremity radiculopathy, and right lower extremity restless leg syndrome, as well as the issue of service connection for costochondritis.  These six claims from the October 2014 SSOC were certified to the Board in November 2014, so are properly before the Board.

A June 2015 SOC addressed the issues related to the ratings assigned to right knee instability and patellofemoral pain syndrome, left knee instability and patellofemoral pain syndrome, erectile dysfunction, major depressive disorder, GERD, and benign prostatic hypertrophy and prostatitis, as well as service connection for a bilateral shoulder condition.  The Veteran filed narrative statements in July and August 2015, in which he included handwritten remarks specifically indicating his intent to appeal all claims addressed in the June 2015 SOC.  The Board accepts this communication as a substantive appeal.  38 C.F.R. § 20.202 (2015).  Notwithstanding the lack of certification of the appeal of the nine claims addressed in the June 2015 SOC, those issues are within the jurisdiction of the Board as the Veteran timely perfected his appeal with his substantive appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 12 (2011); 38 C.F.R. § 19.35 (certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue); see also Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").

Withdrawn Claims
Neurogenic Bladder and Left Lower Extremity Radiculopathy Ratings
After August 28, 2012

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In January 2016, the Veteran reported on the record at his Travel Board hearing that he is satisfied with the 30 percent rating assigned for neurogenic bladder from August 28, 2012, and the 10 percent rating assigned for left lower extremity radiculopathy from August 28, 2012.  He confirmed that he only wishes to continue to the appeal of the ratings assigned for these two disabilities for the period prior to August 28, 2012.  Accordingly, no specific error of fact or law is being alleged for these disabilities from August 28, 2012, to the present.  The Board, therefore, does not have jurisdiction to review this aspect of the Veteran's appeal and the issues must be dismissed.

New and Material Evidence 
Bilateral Shoulder

The Veteran's claim for service connection for a bilateral shoulder disorder was denied in a September 2010 decision.  While the Veteran submitted several statements, Privacy Act requests, and the like within the year following the September 2010 decision, neither he, nor his representative at the time, submitted a statement indicating disagreement with the decision as to a bilateral shoulder disability during the one year following September 2010.  One October 2010 "IRIS Inquiry" shows the Veteran may have inquired as to the status of a shoulder claim, but there is no indication in the notes related to this conversation that he indicated any disagreement with the September 2010 decision.  He actually referred to an April 2010 NOD, which was prior to the decision as to the shoulder claim.  He again submitted the April 2010 statement in January 2011 and suggested that he never called to limit his initial appeal to five issues.  The Board notes, however, that the appeals were limited due to written communication by the Veteran dated in March 2010 and received by VA in April 2010.  Thus, this 2010 document submitted in January 2011 also does not suggest disagreement with denial of service connection for a shoulder disability; rather it points out that the issue had yet to be adjudicated.  Because the statements received within one year of the September 2010 decision as to the shoulder claim do not pertain to any disagreement with the actual decision on the shoulders, the Board does not find that an NOD was received on the issue of entitlement to service connection for a bilateral shoulder disorder within one year of September 2010.  This decision, therefore, became final.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO seemingly construed the Veteran's January 2011 statements related to the shoulder disability as a claim to reopen.  In June 2013, the RO issued a decision letter confirming the previous denial of service connection for a bilateral shoulder condition.  The Veteran perfected an appeal as to this determination.   

The evidence considered at the time of the September 2010 rating decision included service treatment records and post-service private and VA treatment records dated between October 1996 and August 1999.  The RO noted that there was no evidence showing treatment for an injury, condition or complaints involving either shoulder during the Veteran's military service.  The RO also noted that there was no post-service medical evidence showing a diagnosed bilateral shoulder condition.  

Since September 2010, several years of treatment records and statements of the Veteran were added to the record, as was the transcript of the Veteran's January 2016 hearing testimony.  At the time of the hearing, the Veteran reported being assigned to a maintenance activity in South Texas and required to use his upper body to handle "chain falls."  See hearing transcript at page 12.  He recalled operating a pulley system and handling 500 to 2000 pounds on the pulley.  Id.  He claimed to have a current bilateral shoulder disability, which he contends is shown in a January 2013 MRI report, and which he contends is directly related to the in-service work described and also due to the service-connected cervical spine disability.  Id. at 12, 15-16.  The January 2013 private MRI report within the claims record shows that the cervical spine was examined.  The report indicates multilevel degenerative disc spondylosis and mild facet hypertrophy throughout the cervical spine, C3-4 borderline central stenosis, left foraminal stenosis, and moderate right foraminal encroachment; C4-5 and C5-6 moderate foraminal encroachment; and straightening of the cervical spine.  At the hearing, the Veteran also reported numbness of the hand.  See hearing transcript at page 14.  Thus, the Veteran's hearing testimony suggest an event of service which may have directly caused a current disability.  Moreover, the testimony coupled with the January 2013 MRI report suggest the potential existence of a neurological manifestation of the cervical spine disability that may cause a disorder of the upper extremity, potentially including the shoulders.  For the purpose of determining whether reopening of the claim is in order, the credibility of the Veteran's statements is presumed.  This testimony, along with the 2013 MRI report, are not cumulative or redundant of the evidence previously of record.  Moreover, the evidence is material in that it was indeed the lack of current disability and causal connection that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for a bilateral shoulder condition is in order.  The underlying service connection claim is discussed in the Remand, below.

Increased Rating Claims

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters dated in September 2008 and September 2011.  To the extent that any such notice was not provided prior to the adjudicative action related to some periods on appeal, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims on appeal.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained, to include VA and private clinical records.  The Veteran has been afforded appropriate VA examinations, each of which is discussed in turn, below.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since the most recent examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Additionally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Atonic Neurogenic Bladder Compensable Rating Prior to August 28, 2012

The Veteran's atonic neurogenic bladder is rated noncompensably prior to August 28, 2012, under 38 C.F.R. § 4.155, Diagnostic Code 7542.  Diagnostic Code 7542 provides that neurogenic bladder should be evaluated based on the criteria pertinent to voiding dysfunction.  38 C.F.R. §§ 4.115 (b), Diagnostic Code 7542 (2015). 

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding. Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than 2 times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed 2 to 4 times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a (2015). 

Urinary frequency warrants a 10 percent rating with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is warranted with daytime voiding interval between one and two hours, or; awakening at night to void three to four times per night.  A 40 percent rating is warranted with daytime voiding interval of less than one hour, or awakening to void five or more times per night.  Id.

Obstructed voiding is noncompensably rated when obstructive symptomatology with or without stricture disease requiries dilation 1 to 2 times per year.  A 10 percent rating is warranted with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc.  2. Uroflowmetry; markedly diminished peak flow rate (less than 10cc/sec).  3. Recurrent urinary tract infections secondary to obstruction.  4. Stricture disease requiring periodic dilation every 2 to three months.  A 30 percent rating is warranted with urinary retention requiring intermittent or continuous catheterization.  Id.

The Board takes particular note that the criteria for a 60 percent evaluation for voiding dysfunction, the criteria for a 40 percent evaluation for urinary frequency, and the criteria for a 30 percent rating for obstructed voiding are disjunctive.  Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran was afforded a VA General Medical Examination in October 2008.  At this time he reported a history of polyuria, nocturia and hesitancy in 2005, after which he was diagnosed with benign prostatic hypertrophy (BPH) and a procedure was completed and his symptoms resolved.  He reported having an episode of prostatitis in 2008, which required antibiotics.  At the time of the examination, he denied dysuria, but reported occasional hesitancy, although a normal stream.  He denied incontinence, urinary tract surgeries, urinary tract infections, nephrolithiasis, acute nephritis, hospitalizations or malignancies.  He also denied catheterizations, dilations, drainage procedures, diet therapy, medications or invasive procedures.  The examiner confirmed the diagnosis as bladder dysfunction/epididymitis/orchitis, presently stable, with occasional pain.

June 2009 notes from a pain management clinician note the Veteran had no bowel urgency, no urinary urgency, and no urinary loss of control.

January 9, 2010 notes from the Urology Outpatient Clinic within the North Texas VA Healthcare System show the Veteran was seen with complaints of hesitancy, straining to void, and incomplete bladder emptying.  Doxazosin, used since June 2009, had not helped the symptoms.  He was taught clean intermittent catheterization (CIC) at that time and was to do so four to six times per day.  

In March 2010, the Veteran reported that his bladder dysfunction has a significant impact on his life.  He stated that he had recently reported to the Dallas VAMC urology department for treatment due to painful urination, frequency in urination, intermittent stream and leakage.  He reported needing to press down on his bladder to urinate.  He also reported that he self-catheterizes several times per day to urinate.  The clinician suspected the existence of neurogenic bladder secondary to the Veteran's multiple back surgeries.  November 2010 notes show the Veteran reports he is unable to void ever since back surgery in July 2010.  He used self-catheterization two to four times per day.  January 2011 notes confirm atonic neurogenic bladder and self-catheterization continued both upon awakening and before bedtime.

A July 2011 urology note provides the Veteran's history as being first seen for lower urinary tract symptoms in July 2009.  The Veteran started doxazosin in June 2009 without improvement in symptoms.  

The Veteran underwent a VA male reproductive system examination in September 2011.  The Veteran remained unable to void adequately on his own and reported self-catheterizing three to four times daily.  The examiner confirmed that his voiding dysfunction did not cause urine leakage or an increase in urinary frequency, but did require use of an appliance (catheter).  The voiding obstruction was noted to cause post void residuals greater than 150 cc with neurogenic bladder.

July 2012 VA primary care notes show the Veteran's use of self-catheterization up to four times per day due to urinary retention.

The next medical evidence showing the severity of the Veteran's neurogenic bladder is the August 28, 2012, VA examination report.  The Veteran's 30 percent rating is assigned as of that date.  Again, the Veteran is satisfied with the 30 percent assigned from that date forward.  As for the period prior to August 28, 2012, the January 9, 2010, VA urology clinic notes show the Veteran was taught the use of self-catheterization at that time and intermittent daily self-catheterization is shown in the record from that time forward.  A 30 percent rating is warranted with urinary retention requiring intermittent catheterization under the criteria for obstructive voiding.  38 C.F.R. § 4.115a.  As such, a 30 percent rating for the Veteran's neurogenic bladder is warranted, effective January 9, 2010.  Prior to this date, the record shows that the Veteran did not experience symptoms such as these.  At the time of the October 2008 VA examination occasional hesitancy was reported, although with a normal stream.  Clinical notes in 2009 show no urinary complaints and it is not until January 9, 2010, that the Veteran was instructed on the use of a catheter.  The criteria for a compensable rating for voiding dysfunction, urinary frequency, or obstructed voiding are not shown in the record prior to January 9, 2010; however, the criteria for a 30 percent rating are met as of that date.



Left Lower Extremity Radiculopathy prior to August 28, 2012

The Veteran's left lower extremity radiculopathy associated with his service-connected lumbar spine disability is rated noncompensably prior to August 28, 2012.  This disability is rated under Diagnostic Code 8599-8520.  The hyphenated rating shows that the Veteran's radiculopathy is rated analogous to paralysis of the sciatic nerve.  See 38 C.F.R. § 4.27 (2015) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").    Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve (and therefore neuritis and neuralgia, pursuant to Diagnostic Codes 8620 and 8720, respectively).  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a  (2015).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board observes that words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

As noted, disease of the sciatic nerve can also be rated under Diagnostic Code 8620 for neuritis and Diagnostic Code 8720 for neuralgia.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury to the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section with sciatic nerve involvement will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Upon review of the Rating Schedule, the Board finds no alternative Diagnostic Code under which it would be more appropriate to evaluate the Veteran's service-connected left lower extremity radiculopathy.  Again, the service connected disability of restless leg syndrome is separately considered in the Remand, below. 

At the time of the October 2008 spine examination, the Veteran reported a burning pain down the left lower extremity from the lumbar spine, with numbness in his left leg and foot.  Physical examination revealed motor strength of 5/5 in all muscle groups of the lower extremities and sensation was noted as intact in all dermatomes of the lower extremities, except for the left L5 dermatome.  June 2009 notes from a pain management clinician show the Veteran reporting pain in his lower back radiating to the legs, posteriorly on the left and to the left foot on the lateral side all the way to the left great toe.

In March 2010, the Veteran reported experiencing severe left leg pain, with burning down his left leg and into his foot.  He stated that the burning was painful to the touch such that he could not even soak his foot due to the pain.  He also reported numbness in the left leg.

There is no additional records referencing either radiculopathy until the August 28, 2012, spine examination.  The Veteran's award of a compensable rating, which is no longer on appeal, is effective on the date of this examination.  

The record indeed shows burning pain down the left lower extremity from the lumbar spine, with numbness in his left leg and foot, in October 2008.  Lower back pain radiating to the legs, posteriorly on the left and to the left foot on the lateral side all the way to the left great toe was evident in 2009.  March 2010 records show left leg pain and numbness with burning down his left leg and into his foot.  The 2012 VA examination report shows similar symptoms and confirms the existence of left lower extremity radiculopathy.  The Board finds that the symptoms experienced (radiating pain and numbness) can be likened to mild incomplete paralysis of the sciatic nerve throughout the pendency of the claim.  The symptoms have been consistent throughout and have not fluctuated or increased in severity to warrant a characterization of moderate or worse.  As the 2012 examiner confirmed the existence of radiculopathy associated with the lumbar spine disability and the symptoms are consistent throughout the pendency of the lumbar spine rating claim (since June 1, 2008), the Board finds that a 10 percent rating, but no more, under Diagnostic Code 8520 is warranted, effective June 1, 2008.  

Erectile Dysfunction 

A noncompensable rating is assigned for the Veteran's erectile dysfunction, effective September 30, 2011, the date of the VA examination showing the disability.  Special monthly compensation under 38 U.S.C.A. § 1114(k) on account of the loss of use of a creative organ is also in effect as of that date.  The question in this appeal is limited to whether the evidence establishes that a compensable rating is warranted for the erectile dysfunction.  The rating criteria allows for a 20 percent rating for erectile dysfunction with a showing of deformity of the penis.  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2015).

The Veteran denied the existence of erectile dysfunction at the time of his October 2008 VA general medical examination.  Examination of his genitalia was normal.  In June 2009, he reported to a pain management clinician that he was able to obtain erection and ejaculate.  A physical examination in November 2010 at the VA urology clinic revealed normal appearing genitalia.

The Veteran underwent a VA male reproductive system examination in September 2011.  The examiner confirmed that the Veteran is unable to achieve an erection sufficient for penetration and ejaculation both with and without medication and there is no retrograde ejaculation.  The examination report notes that the Veteran's penis was not examined per the Veteran's request.

The Board recognizes that at the January 2016 hearing, the issue related to erectile dysfunction was discussed as though it were a service connection issue.  Rather, the matter is whether a compensable evaluation is warranted for this already service connected disability.  The Board finds that this mistake in characterizing the issue at the hearing was not harmful or prejudicial to the Veteran, as he did indeed provide testimony as to the symptoms of this disability and their severity.  Thus, this testimony can be effectively used in relation to the increased rating claim.  The Veteran reported the primary symptom of erectile dysfunction as being the inability to have an erection.  See hearing transcript at page 10 and 11.

The Veteran's service connected erectile dysfunction is manifested by sexual dysfunction, but not by deformity.  The Veteran has been granted service connection for erectile dysfunction, and he is in receipt of special monthly compensation for loss of use of a creative organ.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  There is no evidence of penile deformity in the record.  In fact, the Veteran has not alleged that he has penile deformity.  Consequently, the Board must conclude that the disability is properly evaluated as noncompensably disabling under the schedular criteria

Gastroesophageal Reflux Disease (GERD)

The Veteran's GERD is rated noncompensably and is rated under Diagnostic Code 7399-7346.  The hyphenated rating shows that the Veteran's GERD is rated analogous to hiatal hernia.  See 38 C.F.R. § 4.27 (2015) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").    

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 587 (31st ed. 2007).  Pyrosis is defined as heartburn. Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

On VA examination in October 2008, the Veteran reported symptoms of reflux two to three times per week, which were worse if he eats spicy food or a lot of pepper.  He reported taking over the counter antacids to manage this.  He was not on any prescription medications.  The examiner confirmed the existence of reflux disease and noted it was stable at present.

In a March 5, 2010 statement, the Veteran reported that his GERD condition had worsened and is not stable.  He suggested he had chest pain and tenderness, difficulty swallowing, heartburn, pain between his shoulder blades, and pain in his sternum.  He reported experiencing these symptoms weekly.  There is no indication in this report that these symptoms are persistent, or that they impact his overall health.  

The Veteran was afforded a VA esophageal conditions examination in September 2011.  At this time, the Veteran reported not taking any medications other than TUMS on occasion.  The Veteran reported infrequent episodes of epigastric distress and reflux, occurring four or more times in the prior year, each episode lasting less than one day.  No other symptoms were reported.  The examiner found the Veteran's GERD has no impact on his ability to work.  

At the January 2016 hearing, the Veteran reported a burning like heartburn while eating, as well as food coming back up.  He reported this occurring two to three times per month.  The Veteran confirmed that he is neither taking medication, nor on a special diet for this condition.  See hearing transcript at page 30.

In sum, the evidence suggests that in October 2008, the Veteran was experiencing only reflux, but by March 5, 2010, he experienced heartburn (pyrosis), reflux and difficulty swallowing (dysphagia).  Similar symptoms were reported at the September 2011 VA examination and again at the January 2016 hearing.  Each time, the Veteran had reported these episodes as regular, occurring weekly or monthly, but not persistent.  Thus, since March 5, 2010, the Veteran's service-connected GERD has been manifested by regular, although not persistent, regurgitation and heartburn (pyrosis) with an indication of dysphagia.  There is no indication in the medical evidence or in the Veteran's lay statements that he has experienced persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  There are however, at least two of these symptoms, regurgitation and pyrosis, occurring in a less severe fashion.  Thus, the criteria for a 10 percent rating, but no more, for GERD under Diagnostic Code 7346 are met from March 5, 2010, but no earlier.
 
Benign Prostatic Hypertrophy and Prostatitis
 
The Veteran contends that his service-connected benign prostatic hypertrophy and prostatitis warrants a compensable rating.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7527 (2015).  Diagnostic Code 7527 rates prostate gland injuries, infections, hypertrophy and postoperative residuals as voiding dysfunction or urinary tract infection, whichever is predominant.

Shortly after filing his claim in July 2008, the Veteran was afforded a VA General Medical Examination in October 2008.  At this time he reported a history of polyuria, nocturia and hesitancy in 2005, after which he was diagnosed with benign prostatic hypertrophy (BPH) and a procedure was completed and his symptoms resolved.  He reported having an episode of prostatitis in 2008, which required antibiotics.  At the time of the examination, he denied dysuria, but reported occasional hesitancy, although a normal stream.  He denied incontinence, urinary tract surgeries, urinary tract infections, nephrolithiasis, acute nephritis, hospitalizations or malignancies.  He also denied catheterizations, dilations, drainage procedures, diet therapy, medications or invasive procedures.  The examiner confirmed the diagnosis as BPH and prostatitis, presently stable.

In March 2010, the Veteran reported treatment with the Dallas VAMC for ongoing prostatitis and BPH and he stated that he had upcoming tests for his prostate.

The Veteran underwent a VA male reproductive system examination in September 2011.  The examiner confirmed chronic prostate issues, but described them as a trial of medications and self-catheterization, which is consistent with the symptoms related to the neurogenic bladder.  The examination report also notes that the Veteran's prostate was not examined per the Veteran's request.

At the January 2016 hearing, the Veteran confirmed being unable to completely empty his bladder and the requirement for the catheterization tube, which is very uncomfortable.  The Veteran reported that the doctor who did his prostate surgery noticed that he was not emptying his bladder completely and told him the use of a catheter would eventually be necessary.  See hearing transcript at page 24.  He also reported having his kidneys checked while hospitalized and recalled a cyst being identified.  Id. at page 31.  The primary symptom of prostatitis was described as low grade pain in the groin area when it is pressed on.  Id.

The evidence does not show and the Veteran does not suggest the presence of a urinary tract infection at any time during the pendency of this claim.  The records indeed show the presence of benign prostatic hypertrophy and prostatitis manifested by episodes of urinary hesitancy and the need for catheterization.  These are urinary dysfunction symptoms already compensated under the rating assigned for neurogenic bladder.  To assign a separate rating for the voiding dysfunction associated with prostatitis and BPH would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  For these reasons, the Board finds that a separate compensable rating under Diagnostic Code 7527 for the Veteran's voiding dysfunction is not possible as the symptoms are already compensated by the rating assigned to neurogenic bladder.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to higher ratings than those assigned under any applicable diagnostic code for the disability ratings determined above.  

The Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  Neither the Veteran nor his prior representative has suggested that a TDIU is warranted in this case.  The ratings decided at this time include neurogenic bladder, prostate disorders, left lower extremity radiculopathy, erectile dysfunction and GERD.  There is no indication in the record that these disabilities, either singularly or in concert, render the Veteran unable to obtain and maintain substantially gainful employment at any time during the pendency of this claim and appeal.  Moreover, the Veteran has maintained the ability to work throughout the pendency of these claims, albeit with limitations and inconvenient circumstances.  See October 2008 VA general medical examiner's note that the Veteran was employed as a manager at a hospital service company; September 2009 private physician notes related to the lumbar spine showing that no work activities, recreation or socializing were avoided in the prior month due to pain; March 2010 statement indicating use of a special chair at work to accommodate his back disability; September 2011 VA examiner's finding that the genitourinary disorders do not impact his ability to work; August 2012 VA urinary track and bladder examiner note that the Veteran's need for intermittent catheterizations causes inconvenience at work; August 2012 VA spine examiner note that the Veteran's employment was limited to sedentary and light work only with frequent rest periods, but also noting he was employed as a security specialist doing scheduling at the time; September 2012 VA peripheral nerves examiner's note that the Veteran's left lower extremity radiculopathy does not impact his ability to work; and January 2016 employer's statement confirming the limitations on the Veteran's advancement at work due to his disability.  The Veteran's disabilities undoubtedly impact his work; however, the schedular ratings assigned, which combined to be between 50 and 90 percent over the course of this appeal, indeed compensate the Veteran for the impact of his disabilities on his work.  There is, however, no indication in the record that the Veteran is unable to obtain and maintain substantially gainful employment due to his service connected neurogenic bladder, prostate disorders, left lower extremity radiculopathy, erectile dysfunction and GERD.  A TDIU, therefore, has not been raised as part and parcel of the increased rating claims decided.

Finally, The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the individual manifestations of the service-connected neurogenic bladder, prostate disorders, left lower extremity radiculopathy, erectile dysfunction and GERD, as discussed above, are contemplated by the schedular criteria.  The voiding dysfunction ratings specifically contemplate the Veteran's need for self-catheterization.  The GERD criteria specifically contemplate the Veteran's reflux, heartburn and dysphagia.  The left lower extremity radiculopathy can indeed be awarded several levels of disability rating based upon the severity of the symptoms shown.  The functional impact of the Veteran's erectile dysfunction is contemplated by the SMC he is receiving.  The symptoms of each are listed above and applied to the rating criteria to assess the appropriate rating.  The Board has therefore determined that referral of this case for extra-schedular consideration of neurogenic bladder, prostate disorders, left lower extremity radiculopathy, erectile dysfunction and GERD, individually, under 38 C.F.R. § 3.321(b) is not in order. 

Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture the impact of all the service-connected disabilities experienced.  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  As addressed below, the Board must remand the issues related to the ratings assigned for the lumbar spine, cervical spine, knees, and major depressive disorder.  As such, consistent with the holdings in Johnson and Yancy, the Board defers consideration of entitlement to referral for extra-schedular consideration based upon the combined effects of the service-connected disabilities pending final appellate review of the additional service-connected disabilities which have yet to be finally rated.


ORDER

A 30 percent rating, but no higher, effective January 9, 2010, but no earlier, is granted for the atonic neurogenic bladder, subject to the controlling regulations applicable to the payment of monetary benefits.

The appeal for entitlement to a rating in excess of 30 percent for service-connected atonic neurogenic bladder after August 28, 2012, is dismissed.
 
A 10 percent rating, but no higher, effective June 1, 2008, is granted for the left lower extremity radiculopathy associated with the service-connected lumbar spine disability, subject to the controlling regulations applicable to the payment of monetary benefits.

The appeal for entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity after August 28, 2012, is dismissed.

Entitlement to a compensable evaluation for service-connected erectile dysfunction is denied. 
 
A 10 percent rating, but no higher, effective March 5, 2010, but no earlier, is granted for GERD, subject to the controlling regulations applicable to the payment of monetary benefits.

A compensable evaluation for service-connected benign prostatic hypertrophy and prostatitis is denied.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a bilateral shoulder condition is granted.


REMAND

Lumbar Spine Disability Rating

The Veteran's service-connected lumbar fusion is initially evaluated as 20 percent disabling prior to July 14, 2010, then rated as 100 percent disabling from July 14, 2010 to October 31, 2010, 20 percent disabling from November 1, 2010, to August 28, 2012, and 40 percent disabling thereafter.  Thus, the rating prior to July 14, 2010, and since November 1, 2010, are on appeal.  During the pendency of the claim and appeal, the Veteran was afforded two VA examinations of his spine, one in October 2008 and one in August 2012.

In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  Neither the October 2008 examiner, nor the August 2012 examiner in this case conducted Correia compliant testing.  A remand is, therefore, required in order to obtain an adequate examination and opinion under the current law.  

Further, at his January 2016 hearing, the Veteran reported constant pain in his lumbar spine.  He reported accommodations being made for him at work so that he does not always stand or always sit, because prolonged standing, prolonged walking, and prolonged sitting, all affect him, which limits his ability to advance at work.  See hearing transcript at pages 17 and 18.  The Veteran reported having three lumbar surgeries.  He suggested that the third surgery involved a loosening of screws in his back, which was constructed as a cage.  The Veteran reported that this cage is now pushing on his nerve canal causing more pain, such that some days he cannot even walk.  Id. at page 18.  The Veteran confirmed at the hearing that he does not experience pain to a degree that bed rest is required, but that he requires daily use of medication to manage the pain.  He reported taking 20 milligrams of OxyContin twice a day and additional medication up to five times per day for breakthrough pain.  He reported the breakthrough pain daily, every four hours.  Id. at pages 20-21.  The Veteran's wife confirmed this pattern of pain and pain management.  She reported that he works through the pain, then has to lay down when he gets home and rest on the weekends.  Id. at pages 22-23.  This testimony related to the current severity of his disability is suggestive of a worsening in the pain, range of motion and functional impairment since the 2012 examination.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the August 2012 VA examination findings appear to not be representative of the current severity of the lumbar disability on appeal, the claim must be remanded as a new VA examination is warranted.  

Cervical Spine Disability Rating

The Veteran's cervical spine myalgia is rated as 10 percent disabling prior to August 28, 2012, and 20 percent disabling thereafter.  During the pendency of the claim and appeal, the Veteran was afforded two VA examinations of his cervical spine, one in October 2008 and the most recent in August 2012.  As with the lumbar spine examinations, the 2008 and 2012 VA examiner did not conduct testing in order for the VA examinations to be adequate according to Correia.  Thus, remand for a new examination is warranted.

Further, the Veteran submitted a copy of a January 2013 MRI report related to the cervical spine, conducted by a private clinician.  Multilevel degenerative disc spondylosis and mild facet hypertrophy throughout the cervical spine was found.  Also noted were C3-4 borderline central stenosis, left foraminal stenosis and moderate right foraminal encroachment; C6-7 bilateral foraminal stenosis with no central stenosis; C4-5 and C5-6 moderate foraminal encroachment with no central stenosis; and straightening of the cervical spine.  February 2013 VA clinical notes show reports of neck pain.  The Veteran stated that he continues to see a private physician and may require surgery if therapy and injections do not work.  This evidence, which was added to the file after the 2012 VA examination, is suggestive of an increase in severity of the cervical spine disability.  Because the August 2012 VA examination findings appear to not be representative of the current severity of the cervical spine disability on appeal, the claim must be remanded as a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

On remand, the RO should also obtain the current private physician's records referenced by the Veteran.  38 C.F.R. § 3.159(c) (2015).

Patellofemoral Pain Syndrome and Instability - Right and Left Knee

The Veteran has appealed the initial ratings assigned for his right and left knee disabilities.  His right and knee patellofemoral pain syndrome each are presently rated as 10 percent disabling since June 1, 2008.  Separate 10 percent ratings were awarded for instability for each knee, effective March 5, 2010.  During the pendency of the claim, the Veteran has undergone VA examination of his knees twice, once in October 2008 and most recently in September 2011.

As noted above, Correia requires joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the knees are indeed paired joints, in this case, both knees are disabled, thus range of motion measurements for the opposite undamaged joint are not necessary.  However, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  Neither the October 2008, nor the September 2011 examiner conducted Correia compliant testing.  A remand is, therefore, required in order to obtain an adequate examination and opinion under the current law.  

Also, at the January 2016 hearing, the Veteran reported sometimes not being able to lift himself up because his knees will give way.  He reported the right knee is worse and will sometimes give way all of a sudden while walking.  See hearing transcript at page 26.  This testimony suggests some increase in severity in the level of instability experienced in each knee.  As such, a new examination for this aspect of the Veteran's knee claims is also warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Bilateral Restless Leg Syndrome

The Veteran was awarded an initial noncompensable rating for bilateral restless leg syndrome, effective June 1, 2008.  At the time of his October 2008 VA general medical examination, the Veteran reported being diagnosed with restless leg syndrome 1 1/2 years prior.  He was on Requip nightly in order to manage the symptoms.  He reported that if he misses a dose, there is pain in his lower extremities associated with some jerking movements and it keeps him awake at night.  The examiner confirmed the existence of restless leg syndrome in the list of diagnoses, and noted it is stable on medications, as the Veteran reported the use of Requip, with pain and jerking motions if he misses a dose.

In March 2010, the Veteran reported that the Requip does not completely resolve his symptoms and he reported that his involuntary leg movements affect his sleep.  In particular, the Veteran reported these symptoms occurring three to four times per week and "often lasting 2 to 4 hours per episode or night."  He also reported this is sometimes with both legs and sometimes just with one leg at a time.

At the January 2016 hearing, the Veteran reported a worsening in his restless leg syndrome following his back surgery when he began taking Ropinirole.  See hearing transcript at page 25.

Notably, in September 2012, a VA examiner reported that the Veteran is claiming restless leg syndrome (RLS), but his "history and clinical examination findings are not consistent with that diagnosis, so he is unlikely to have RLS.  More likely than not his symptomatology is due to radiculopathy of the left lower extremity related to his previous back injury/surgery."  It is unclear to the Board why the examiner deemed the restless leg syndrome nonexistent merely because left lower extremity radiculopathy associated with the lumbar spine disability is present.  An explanation for this finding was not provided and the examiner made no mention of the prior medical findings and symptoms shown in the record, including jerking leg motions, interruption of sleep and prescription medication for restless leg syndrome.  The Board finds this opinion, due to its lack of any well-reasoned rationale, to be inadequate.  It nonetheless raises the question as to the appropriate diagnosis for the Veteran's service connected bilateral lower extremity symptoms such as jerking leg motions causing an interruption of sleep.  In light of the September 2012 suggestion that restless leg syndrome may be an inaccurate diagnosis, albeit without explanation, the Board finds that a new VA examination is needed to determine the appropriate identifiable nature of the bilateral lower extremity symptoms and to assess their current severity.

Major Depressive Disorder

The Veteran's major depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, which analyses the disability under the General Rating Formula for Mental Disorders.  In March 2010, the Veteran submitted a statement listing his depression as worsening, although the statement primarily referred to his claim for insomnia as a separate disability.  He did confirm some sleep disturbance due to his depression, but it was not described with particularity.

The Veteran underwent a VA mental disorders examination in September 2011.  The examiner noted that major depressive disorder is the only mental health disorder diagnosed and summarized the Veteran's level of disability as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or controlled by medication.  The Veteran socializes with his family and coworkers, but does not have friends in the community.  He reported no bad performance reviews at work, although he recalled one instance when his supervisor pulled him aside due to a negative attitude.  The Veteran reported that he does not take psychotropic medications and is not engaged in psychotherapy.  He did report one instance of passive suicidal ideation, but attributed it to the use of Lyrica in 2008.  The examiner listed his symptoms as depressed mood, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner assigned a GAF score of 61.

At his January 2016 hearing, the Veteran reported that, when depressed, he does not want to do anything other than lay down or do nothing, which is not the way he used to be.  He reported previously liking to do things in the yard and garage, but not any longer.  He reported he will try and it will last ten to fifteen minutes and he will go back into the house having lost desire and drive to do anything.  See hearing transcript at page 28.  The Veteran's wife reported the Veteran's treatment with a counselor one year prior after an episode during which, while driving, they began arguing and the Veteran started driving approximately 90 miles per hour.  She also confirmed that he does not ever want to do anything, including going to movies or having a date night.  During the hearing, the Veteran's wife also reported, "sometimes he's wanting to hurt himself...because he's had enough of the pain."  Id. at page 29.  She also reported that their teenage daughter has questioned what to do if she comes home to find her father dead.  Id.  

As the January 2016 hearing testimony suggests potential suicidal ideation, as well as recent treatment following an exacerbation of symptoms, it appears the Veteran's major depressive disorder has worsened since the 2011 VA examination.  Thus, a new psychiatric examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Further, the Veteran's wife testified in 2016 that the Veteran saw a counselor in 2015 after an exacerbation of his depressive symptoms.  See hearing transcript at page 29.  On remand, the RO should offer the Veteran the opportunity to authorize VA to obtain any pertinent private treatment record, and the RO should obtain all updated, relevant VA treatment records related to the Veteran's depression.  38 C.F.R. § 3.159(c) (2015).

Chest Pain/Costochondritis

The Veteran contends that he experienced chest pain several times during his period of active service.  Records of treatment during his active service indeed confirm this.  In January 1984, during the Veteran's first period of active service, clinical notes show a report of chest pain.  An upper respiratory infection and costochondritis were diagnosed at that time.  May 1985 notes show another report of chest pain, this time assessed as hyperventilation and a possible hiatal hernia; however, follow up report twenty days later shows the diagnosis of costochondritis. The Veteran was again seen in June 1985 for sharp chest pain aggravated by deep breathing.  Physical examination at that time revealed a clear chest with good heart rhythm.  Costochondritis was again diagnosed.  The Veteran again reported with chest pain, along with shortness of breath and dizziness in April 1996.

The Veteran reported to the emergency room in February 2002 with a one hour history of chest pain, which resolved with two sprays of nitroglycerin and aspirin.  The pain was noted as acute onset, sharp, on the left side of his chest, radiating down his left arm.  EKG and chest x-ray were normal, as was an exercise treadmill test.  Myocardial infarction was ruled out.  He was admitted overnight per protocol and chest pain occurred again the next day, lasting twenty minutes, and deemed "likely GI in origin."  He was discharged home with no medications.

In July 2002, the Veteran reported for treatment for chest pain, which he described as worsening when he is lying down at night.  He was assessed as having chest pain which was deemed "prob reflux, doubt cardiac, poss musculoskeletal."  August 2002 notes show the Veteran "still has constant central chest pain, which did not improve" with medication such as Maalox.  The Veteran reported to the physician that he did not have ongoing GERD at this time, but the chest pain continued.  The physician nonetheless continued to recommend a controlled diet as treatment.  In June 2003, the Veteran was seen for non-cardiac chest pain.  An EKG at that time was within normal limits.  The Veteran described an abrupt onset of epigastric pin with radiation to the left side of the chest.  In July 2003, clinical notes show a follow up visit for atypical chest pain.  A history of epigastric pain was noted when lying down.  An August 2007 note shows report of non-localized chest pain that radiates between the scapula.  At this time, he reported no history of anxiety or depression and no problems with acid indigestion.  Physical examination at that time was normal.  CT scan of the chest was normal.  The findings noted, "Normal CT scan of the chest without findings to explain the patient's chest pain."  He reported chest pain lasting two weeks in September 2007.  He reported this as similar to pain he had experienced five years prior.

At the time of his October 2008 VA general medical examination, he reported having episodes of chest pain on and off in 1995, which resolved on its own.  He also reported a severe bout of chest pain with shortness of breath in 2002, which was followed by a work up with a negative stress test..  He reported presently experiencing chest pain two to three times per month, which was described as a dull ache radiating to his back.  Cardiovascular examination at that time was normal, with a heart with regular rate and rhythm.  The examiner noted the diagnosis as chest pain more likely than not noncardiac, atypical.

In March 2010, the Veteran reported that he had experienced and reported chest pain several times during his active service.  He also suggested that his chest pain may be related to his service connected GERD ("When I suffered this condition, I had heartburn as well and reported this condition.  This condition relates with heartburn and I continue to have this condition.")

At the time of his hearing, the Veteran reported first experiencing chest pain in service in 1996, while on board a ship.  He recalled the chest pain manifesting while handling lines and moving anchor chains on the ship.  He recalled feeling pressure and pain as though he was having a heart attack and going to the doctor and being told his heart was fine and that he had inflammation.  He reported going to sickbay on the ship for these symptoms ten to fifteen times.  He also recalled being taken to the hospital while stationed in Hawaii for the same type of check pain, as well as when he was transferred to Florida.  The Veteran reported experiencing similar symptoms on occasion since his separation from service.  See hearing transcript at pages 5-8.  The Veteran's wife recalled the Veteran's chest pain and reported taking him to the emergency room "sometimes" in order to rule out a heart attack.  She recalled these symptoms worsening after the Veteran's assignment to a ship.  Id. at page 9.

To date, the Veteran has not been afforded a VA examination to assess the nature of any current disability manifested by chest pain and to determine whether current symptoms are related to the costochondritis noted in service or to the type of work the Veteran completed during his active service (handling lines and moving anchor chains on the ship).  While the 2008 VA examiner addressed his chest pain, no opinion was rendered as to causation.  Further, the examiner suggested the chest pain was non-cardiac, but did not opine as to any appropriate diagnosis to explain the symptoms.  The Board finds that the duty to assist set forth at 38 C.F.R. § 3.159(c)(4) requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for a disability manifested by chest pain, to include costochondritis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Bilateral Shoulder

The Veteran contends he has a current bilateral shoulder disability related to activities in service requiring the use of upper body strength.  He reported at the January 2016 hearing that he was at a maintenance activity in South Texas using "chain falls."  In particular, he recalled holding the chain falls up in the air and putting the bolts in, which required heaving them in the air using his shoulders.  He reported that during this pulley type of activity, he was lifting between 500 and 2000 pounds.  See hearing transcript at page 12.  He also reported experiencing shoulder pain when heaving around the morning lines for the ship, and when putting small boats in the water.  Id.  At the time of the hearing, the Veteran suggested that the shoulder disability is causally connected to the service-connected cervical spine disability.  In particular, he reported symptoms radiating down to his shoulders on both sides, including pinching, numbness and tingling.  Id. at pages 13 - 14.  The Veteran also reported hearing a "click" in his right shoulder.  Id. at page 15.  

The Veteran's service treatment records indeed include record of treatment for back pain following handling of lines on a ship.  December 2003 clinical notes show the Veteran's report that he was involved in a deck evolution in which he was moving the anchor chain and twisted his back.  A January 2004 lumbar spine evaluation shows the Veteran's report of falling forward with a chain in his hand in November 2003.  In August 2004, the veteran reported low back pain at which time he recalled injuring his back the prior year while handling lines on the ship.  Thus, the type of work claimed to have caused a bilateral shoulder disability is indeed seen within the service treatment records.

On remand, the Veteran should be afforded the requisite notice as to the evidence necessary to establish service connection on a secondary basis under 38 C.F.R. § 3.310.  38 C.F.R. § 3.159(b) (2015).  The Board also finds that the duty to assist set forth at 38 C.F.R. § 3.159(c)(4) requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for a bilateral shoulder disability both on a direct basis, and including as secondary to the service-connected cervical spine disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Insomnia

The Veteran filed a VA Form 21-526 in July 2008, which included claims service connection for depression and for insomnia, which were separately listed.  In March 2009, a rating decision awarded service connection for major depressive disorder with insomnia.  In March 2010, the Veteran submitted a statement of disagreement with the denial of service connection for the independent disability of insomnia.  In particular, the Veteran indicated, "[m]y insomnia was not directly related to the depression.  I do have sleeping problems with the depression; however, I had sleeping problems before the depression."  The Veteran contends this should be a separately listed disability and "not combined with depression."  The RO, however, has never issued a statement of the case as to this issue. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of whether service connection is warranted for insomnia, separate from the sleep disturbance associated with the service-connected major depressive disorder.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran addressing the issue of whether service connection is warranted for insomnia, separate from the sleep disturbance associated with the service-connected major depressive disorder.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

2.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Afford the Veteran appropriate notice as to the evidence necessary to establish service connection for a bilateral shoulder disability on a secondary basis under 38 C.F.R. § 3.310 (2015).

4.  The Veteran should be afforded a VA spine examination by an examiner with sufficient expertise to determine the current severity of his service-connected lumbar spine and cervical spine disabilities.  All pertinent evidence should be made available to and reviewed by the examiner.  

The examiner must make all findings relative to rating the Veteran's lumbar spine and cervical spine disabilities.  This includes joint testing for pain on both active and passive motion, in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  To the extent possible, the examiner should discuss whether the extent of the disability as shown by this type of testing can be retroactively applied when comparing the findings with the 2008 and/or 2012 VA examination reports.

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's lumbar spine disability and cervical spine disability on his occupational functioning and daily activities.  The RO or Appeals Management Center (AMC) should ensure that the examiner provides all information required for rating purposes.

5.  The Veteran should be afforded a VA right and left knee examination by an examiner with sufficient expertise to determine the current severity of his service-connected right and left knee patellofemoral pain syndrome and instability.  All pertinent evidence should be made available to and reviewed by the examiner.  

The examiner must make all findings relative to rating the Veteran's knee disabilities.  This includes joint testing for pain on both active and passive motion, in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  To the extent possible, the examiner should discuss whether the extent of the disability as shown by this type of testing can be retroactively applied when comparing the findings with the 2008 and/or 2012 VA examination reports.

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's knee disabilities on his occupational functioning and daily activities.  The RO or AMC should ensure that the examiner provides all information required for rating purposes.

6.  The Veteran should be afforded a VA examination to assess the current severity of the service-connected bilateral restless leg syndrome.  All pertinent evidence should be made available to and reviewed by the examiner.  

The examiner must make all findings relative to rating the Veteran's service connected bilateral restless leg syndrome.  The examiner should review the records showing the Veteran's symptoms since June 1, 2008, summarized in the narrative of this remand, above.  The examiner is asked to confirm the existence of restless leg syndrome throughout the pendency of this claim, and if it is determined that the diagnosis is inappropriate, the examiner should (1) explain the reasoning for such a finding, and (2) determine the appropriate diagnosis for the Veteran's lower extremity symptoms.

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's restless leg syndrome (or other disability, should another diagnosis be rendered) on his occupational functioning and daily activities.  The RO or Appeals Management Center (AMC) should ensure that the examiner provides all information required for rating purposes.

7.  The Veteran should be afforded a VA psychiatric examination by an examiner with sufficient expertise to determine the current severity of his service-connected major depressive disorder.  All pertinent evidence should be made available to and reviewed by the examiner.  

The examiner must make all findings relative to rating the Veteran's depression.  In addition to dictating objective clinical findings, the examiner's report should fully describe the effects of the Veteran's depression on his occupational functioning and daily activities.  The RO or AMC should ensure that the examiner provides all information required for rating purposes.

8.  The Veteran should be afforded a VA examination for the purpose of determining the nature and severity of any disability present during the pendency of this claim manifested by chest pain.  All pertinent evidence must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Once the appropriate diagnosis(es) is(are) confirmed, the examiner should express an opinion as to whether each disability is at least as likely as not (50 percent likelihood or greater) causally or etiologically related to the Veteran's period of active duty, to include related to the in-service notations of chest pain and costochondritis, and/or related to the Veteran's in-service work, which included lifting and moving anchor chains on a ship.  The examiner should discuss the various symptoms and diagnoses reported during the Veteran's active service and since.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

9.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any bilateral shoulder disability present during the period of the claim.  All pertinent evidence must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion with respect to any shoulder disorder present during the pendency of his claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or aggravated (worsened beyond the natural course of the disability) by the Veteran's service-connected cervical spine disability .  Should the examiner determine that no such causal connection exists, the examiner should also determine whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  Such in service work included the Veteran's work requiring the use of upper body strength, holding "chain falls" up in the air and putting the bolts in, heaving around the morning lines for the ship, and putting small boats in the water.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

10.  After the above development has been completed, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


